Citation Nr: 1403318	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of VA education benefits in the amount of $3,000.00.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to April 2008.  He is the recipient of a Purple Heart Medal and the Combat Action Ribbon.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) that denied waiver of an overpayment of $3,000 in VA education benefits.  The Veteran resides within the jurisdiction of the San Diego, California RO. 


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt. 

2.  Recovery of the advance payment in the amount of $3,000.00 would be against equity and good conscience. 


CONCLUSIONS OF LAW

The criteria for waiver of recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 are met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was discharged from active duty on April 4, 2008.  Following his discharge from service, the Veteran concluded that he should return to school and began the process to receive VA education benefits based on his service in the Persian Gulf theatre-of-operations.  

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

The Veteran, in October 2009, applied for the $3,000.00 advance payment.  A history of educational assistance payments documents that the Veteran received the advance shortly after his request was processed.  According to the RO, when the Veteran made the request for the advance payment, he certified his understanding that he would have to repay the advance.  In January 2010, the Debt Management Center established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.

The Veteran has not disputed the validity of the debt.  Cf. Schaper v. Derwinski, 1 Vet. App. 430 (1991).  He has contended that repayment would be a hardship for him and that his fault is limited because at the time he applied for the advance he believed he would be eligible for VA education benefits. 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).  Any misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2013).  

The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2) (2013).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2) (2013).  In this instance, there is no evidence of fraud, misrepresentation, or bad faith on the part of the appellant.  

In June 2010, the VA Committee on Waivers and Compromises denied the Veteran's claim for a waiver of that debt on the basis that the Veteran had agreed to repay the advance in benefits.  In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544 (1994).

In this case there are equities on both for and against a waiver.  Fault in creation of the debt lies wholly with the Veteran who sought the advance, and was advised beforehand that he would have to repay it.  The Veteran's fault is mitigated; however, by his expectation that he was entitled to Post 9-11 education benefits, and his report that he did use the advance associated with his pursuit of a higher education.  Collection of the debt would defeat the purpose of an existing benefit.  The Veteran's sole reported income is from VA compensation, which is intended to compensate him for the loss of income from his service connected and combat incurred disabilities.  38 U.S.C.A. § 1155.   Recovery of the debt would prevent him from receiving part of his compensation for combat related injuries.

The Veteran reported in April 2010, that his income consisted of $601 per month, in VA compensation benefits; but that he had expenses of $1,300 per month.  This is consistent with VA rating decision showing that prior to July 2010, the Veteran was rated 40 percent disabled.  In a letter accompanying his December 2010 substantive appeal, he reported that he had been living in his car, while attending college full time.  He made up the deficit in his income through the use of credit cards.  He added that being "harassed" about his indebtedness added to the stresses from posttraumatic stress disorder.  Given these circumstances, collection of the debt would have resulted in undue hardship.

In an October 2011 rating decision; however, the RO increased the rating for PTSD to 70 percent and granted a total rating for compensation based on individual unemployability (TDIU); all effective in July 2010.  These decisions meant that the Veteran's income increased to over $2,800 per month.  38 U.S.C.A. § 1114(j) (West Supp. 2013).  This would have eliminated his reported deficit, but he still had to repay credit card debt from the earlier period when VA was also collecting his overpayment.  Failure to collect the debt would not result in unjust enrichment, because the Veteran did use the advance indirectly for education expenses and was essentially homeless for parts of the period.

Resolving reasonable doubt in his favor, the Board finds that collection of advance payment of educational assistance benefits in the amount of $3,000.00 would be against equity and good conscience.


ORDER

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


